Monetta Trust c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 November 26, 2014 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission Division of Investment Management treet, NE Washington, DC 20549 Re: Monetta Trust (the “Trust”) File Nos.:033-54822 and 811-07360 Varsity/Monetta Intermediate Bond Fund (S000006594) Ladies and Gentlemen: On behalf of the Trust and its series, Varsity/Monetta Intermediate Bond Fund (the “Fund”), transmitted herewith for filing is the preliminary proxy statement on Schedule14A (the “Preliminary Proxy Statement”) and related form of proxy voting card.The Preliminary Proxy Statement contains a request for shareholders to consider and approve an Investment Sub-Advisory Agreement with respect to the Fund. If you have any questions concerning the foregoing, please contact the undersigned at (414)765-5586. Sincerely, /s/ Michael D. Barolsky Michael D. Barolsky, Esq. Vice President U.S. Bancorp Fund Services, LLC, as Administrator for Monetta Trust
